MORRISON, Presiding Judge.
The offense is robbery; the punishment, 7 years.
The witness McKinney testified that on the day in question he was visiting in the office of his landlord Holloway when two men entered from his rear, said, “This is a stick up,” marched him into another office, and required him to lie on the floor face down, but that he did not get a good enough look at either of them to make an identification.
Holloway testified that he was facing the door when the appellant and a companion entered his office, each brandishing a pistol; that the appellant took McKinney into another office and then assumed a position near the door while his companion took $380.00 from his billfold and from the cash drawer. He further testified that sometime later he identified the appellant in a lineup at the city hall.
The appellant did not testify in his own behalf, but offered Detective Stephens who testified about a conversation which took place in his presence on the morning of the trial between appellant’s counsel and the witness Holloway which might be construed as indicating that Holloway was uncertain in his identification of the appellant. He also called his mother who testified that he had never before been convicted of a criminal offense.
The jury who heard and saw the witnesses accepted Hoi*60loway’s identification, and we find the evidence sufficient to support the conviction.
There are no bills of exception, and no brief has been filed.
The judgment is affirmed.